Parliament's priorities for the UN Human Rights Council (Geneva, 1-26 March 2010) (debate)
The next item is the Council and Commission statements on Parliament's priorities for the UN Human Rights Council (Geneva, 1-26 March 2010).
Mr President, the European Union is preparing, in Geneva, in Brussels and in the capitals of third countries, for the first session of this year of the Human Rights Council.
The Human Rights Council is a forum for debating the human rights situation in all the regions of the world, and the efforts of the international community to improve the human rights situation, which is one of the principles, one of the elements, one of the essential characteristics of the spirit of the European Union, the thing that gives it its true identity in the world.
The Presidency of the Council has taken the role that it has to play at this time very seriously. It has taken the challenges that the European Union has to tackle during these sessions of the Human Rights Council very seriously. Proof of this is that the First Deputy Prime Minster of the Spanish Government, María Teresa Fernández de la Vega - in this case acting as the representative of the Presidency of the Council of the European Union - will be attending the 'High-level segment', which is going to begin the Council's 13th session.
The Presidency is therefore going to have an active presence in the work of the Council.
We will defend the European Union's positions on matters with special implications for numerous Member States and, in addition to the national initiatives, the European Union is going to table country resolutions.
We continue to believe that the Council needs to have instruments in order to defend human rights, in order to respond to situations of serious human rights violations, either through a specific country mandate - which is the case of Burma or the Democratic People's Republic of Korea - or through mandates on specific subjects within a country, as we hope will be the case for the Democratic Republic of Congo.
These situations need to be monitored by the international community and by the Human Rights Council if we want the Council to maintain its credibility.
One of the items that are going to be on the agenda for the Council's forthcoming sessions is something that we are going to discuss later, in another item this afternoon, which is the special sessions on Gaza and the Goldstone report. The European Union considers - as we will say once again later - that this report is a reliable analysis, and the European Union stressed the importance of conducting adequate, reliable research into the possible violations of international human rights legislation and international humanitarian law.
Finally, I would like to discuss the problem of the Council Review.
This is going to be a crucial year for the negotiations on the review of the Council's work, which is going to take place specifically in 2011.
The European Union is beginning to work on, but intends to consolidate, a clear position, a clear strategy for the Union so that we can maintain an active role and a commitment to the protection of and respect for human rights.
In any case, it is clear that the European Union is going to continue to advocate the independence of the United Nations Office of the High Commissioner for Human Rights, as it always has done, along with the independence of special procedures, the participation of non-governmental organisations in the Human Rights Council, the capacity of the Council to tackle key serious human rights violations, and the establishment of country mandates.
Spain, and the Spanish Presidency, are aware that it has taken over the rotating Presidency at a crucial time for the Union and for the United Nations in terms of protecting and promoting human rights in the world.
The Treaty of Lisbon has also opened up a new phase, as it has in so many other areas, in terms of the Union's external action, and we hope that our joint work, under the leadership of the High Representative, will therefore make the European Union's voice clearer in defending the fundamental principles of the work of the Human Rights Council. We also hope that this phase of moving towards a more active, transparent and efficient Council benefits from the transitional phase that the Union is going through under a Presidency - which I currently represent - which will do everything in its power to ensure that the paths taken by the Union and by the Council from now on lead to the same goal, which is the promotion and protection of human rights in the world.
Member of the Commission. - Mr President, I find it very appropriate that I am here today for the first time on the issue of human rights, which fits the priorities of my portfolio so well.
The Commission very much subscribes to the presentation by the Spanish Presidency, and I would like to add two sets of remarks to what has been presented here with regard to the priorities of the forthcoming session and how the EU would align with those priorities.
The first concerns thematic issues. The EU and the group of Latin American countries are jointly working on a draft resolution on the rights of the child, with a specific focus on the fight against sexual violence against children. The Commission is very concerned at the increase in sexual violence in zones of conflict and crisis situations and the spillover on the most vulnerable, especially children. The EU will, in accordance with the European consensus on humanitarian aid, ensure that this is properly addressed in the resolution.
The EU would also actively participate in a panel on the rights of persons with disabilities. There is a very clear link with our EU internal policies, as we will soon conclude the accession process to the UN Convention on the Rights of Persons with Disabilities.
Another thematic area of particular interest is the right to food, which is consistent with the achievement of the Millennium Development Goals, as well as the human rights of internally displaced persons who, unlike refugees, are not adequately protected by international conventions, and we will press on in connection with this point.
The second remark I would like to make concerns the support from the EU for the adoption by the plenary of the reports of the Universal Periodic Reviews concerning states that went through this process in December. This is a very important moment, in which the states reviewed can make public the commitments that they make for the improvement of the human rights situation. At the same time, states may choose to request international assistance for the implementation of these commitments. The Commission continues to remain very open to discussing with partners ways and means to support the implementation of the recommendations of these reviews.
Very critical, as already stressed by the Spanish Presidency, is the fact that the impact of this process depends, first and foremost, on the transparency and openness displayed by EU Member States, because we can only be effective by leading by our own example.
on behalf of the PPE Group. - Mr President, I welcome the fact that the European Parliament is going to adopt a resolution on the upcoming session of the Human Rights Council. I also welcome the fact that the European Parliament will be sending a delegation to the Human Rights Council, since our recommendations to the EU Council are usually tabled on how to improve the work of the Human Rights Council and strengthen the role of the European Union in it.
This 13th session is the most important one to take place in 2010, and it will include high-level meetings and discussions with government ministers on a number of important issues already mentioned by the Commissioner and the Minister, such as, for example, the impact of the global financial crisis on the human rights situation worldwide.
We welcome the fact that our American partners are heavily engaged in the work of the Human Rights Council. However, we should note with concern that some countries are trying to hijack the whole process and undermine the credibility of the Human Rights Council. Iran has signalled that it might run in the elections for a place on the Council. It would be highly regrettable if Iran was elected, as this would in fact increase the number of countries with problematic human rights records on the Council. The Human Rights Council would then risk becoming as defunct and inefficient as its predecessor, the Commission on Human Rights. In other words, the credibility of the Human Rights Council as such is at stake, and we should therefore do everything we can to maintain the Human Rights Council's authority.
on behalf of the S&D Group. - Mr President, I would like to begin by welcoming this Parliament's involvement in UN initiatives. In the autumn, we lobbied in New York for the appointment of a new Assistant Secretary-General to raise the priority for human nights in the UN, and next month we will once again be at the Human Rights Council itself: not simply in dialogue with our EU representatives, but also working with third countries as part of Europe's common efforts to promote respect for human rights with the rest of the world. I am proud that, in Geneva, we see that Europe is a champion of human rights and, with the work due to start in June this year, our resolution today says that we should be a champion of further reform of the Human Rights Council itself.
The Council remains too politicised, and our text today justly criticises those delegates who cynically lined up in their cars outside the UN in Geneva at 6 a.m. in order that they could be first in to fill up the speakers list to help Sri Lanka in its 'no action' motion to evade criticisms of violations in that country and to evade the spirit of the setting up of the Human Rights Council: that it should work throughout the year to deal with human rights abuses whenever and wherever they occur. In this Parliament, we agree with many of the principles enunciated by the Spanish Presidency in terms of further reform, and I would like to join with my friend Mrs Andrikiento say that it will be a further death blow to the Council if Iran, with its devastating human rights record, is elected unopposed next time, as some fear.
The hardest test on human rights for any nation is when we stand accused of human rights abuse. That is why I am very pleased that, at the organisational meeting in Geneva on 18 February, both the European Union and the United States spoke in favour of the joint study on secret detention being presented to the Human Rights Council this time. We will not always agree with criticisms, but we must always be open to them if we expect others to do the same.
(ET) High Representative, Commissioner, we in the Alliance of Liberals and Democrats for Europe want the European Union to be visible at the forthcoming 13th session of the UN Human Rights Council. As the co-author of this resolution, I particularly want to draw attention to points 9 and 13 in the resolution, which deal with matters relating to Iran.
It is unacceptable to us, the ALDE Group, that the UN Human Rights Council is unable - not to mention unwilling - to react with the necessary speed to the human rights crises in Afghanistan, Guinea, Iran, Yemen and Iraq. The point of the Human Rights Council, which brings together all the countries in the world, is to constantly monitor the human rights situation on the territory of all Member States and to react without delay to any worsening of the situation.
The current sluggish handling of the situation clearly gives a sign of the weakness and inability of the organisation to adequately implement the goals it has set itself. The weakness of the organisation is also evident from Iran's candidacy at the election of the UN Human Rights Council taking place in May 2010, which is quite comical. The very thought of it is absurd, considering the helpless attempts by Iran's theocratic regime to suppress the civil disorder which has seized the whole country using a repressive apparatus. The only possibility is to blame the entire international community.
We respect the choices of the Iranian people, and the aim of our criticism is to achieve a better future for the Iranian people. We appeal to the European Union's High Representative for foreign affairs and security policy and the Vice-President of the Commission to take a resolute stand in this matter, and to put strong pressure on the UN.
Mr President, the European Union has a great opportunity to endorse a move to strengthen international law at the next Human Rights Council.
We have heard long lists of important issues from the Council and the Commission, but do we have any guarantees that the European Union will actually insist that they are addressed? For example, I might mention that the Goldstone report on the breaches of international humanitarian law during the war in Gaza has had a very controversial reception in the Member States. In my opinion, we have a right to receive an account from the representative of the Council on how the various Member States now view this important report. This report is crucial at a time when we are trying to put an end to seeing all those who are guilty of international humanitarian law violations and war crimes go unpunished and, instead, to bring them to justice.
Secondly, like my fellow Member, Mr Howitt, I would like to mention the new report on secret detention centres. The European Union must take more decisive action on torture and all inhumane treatment in prisons, some of them secret. We must also be able to face the fact that the Member States of the European Union are themselves guilty of such things. This cannot go on; we also have to investigate these matters inasmuch as they affect us.
We have an opportunity to boost the power of the International Criminal Court by adopting a forceful position on how the Court's Code of Professional Conduct should be amended this spring.
on behalf of the ECR Group. - Mr President, the Human Rights Council has undoubtedly laudable aims but it is seriously compromised by some of its members. Many of them have scant respect for human rights and democracy including Cuba, China, Pakistan, Saudi Arabia, Nicaragua and Gabon - and Iran, as a potential candidate - to name just a few. Clearly, therefore, this body has little substantive moral authority. It is all the EU has to engage with at UN level and it is nevertheless doing some good work on food security and the rights of the child. However, they attack Israel's human rights record obsessively but their own contempt for human rights often escapes scrutiny.
This Parliament's resolution rightly highlights that the 13th session omits to mention the serious human rights problems associated with regimes like Guinea-Conakry, Afghanistan, Iran and Yemen. Secondly, this resolution makes reference to the CIA and extraordinary rendition. We should think twice before attacking our American allies when they are still shouldering a vastly disproportionate burden of responsibility for our security in the European Union.
Mr President, whilst the Commission is very keen on defending our human rights, we British have known since the thirteenth century exactly where we have stood. I am afraid to say that the Lisbon Treaty is a pale shadow of our Magna Carta.
The Commission likes to see itself as a global actor in the area of human nights and seems to be keen to judge others and to offer help and advice. However, it should take a critical look at itself. I find it deeply ironic that, whilst the EU rightly supports the rights of the Kashmiris who patiently await a referendum on the right to self-determination that they were promised by the United Nations in 1947, the Commission actively seeks to take away competence from its own Member States in the important areas of high policy, via the Lisbon Treaty. In fact, this brings me on to the subject of a referendum that was promised to the British electorate but which simply never happened. Therefore, my electorate awaits self-determination, along with the Kashmiris.
(ES) Mr President, I think that this is an excellent opportunity to affirm the universality, indivisibility and interdependence of human rights, which is what this motion for a joint resolution to be adopted tomorrow does.
Parliament has expressed its opinion on several occasions, normally through the Annual Report on Human Rights in the World, and through various resolutions, as we did recently in the case of Iran.
Some fellow Members have referred to the paradox - a word that they have used - of certain countries that have an extremely poor record on human rights being part of the body that is responsible for monitoring them, and I think that the case of Iran is one of the most obvious ones. This is not the only example, and I think that the United Nations will become ineffective if it is really resourced by these countries, and will lose all political legitimacy and moral authority to condemn these events.
While I am talking about this, Mr President, this week, another of Parliament's bodies has been considering the expulsion of a member of this House, the expulsion of Cuba. In addition, today we must mourn the death of Orlando Zapata Tamayo, a 42-year old builder and political prisoner, who has died following a hunger strike and arbitrary, inhumane and cruel imprisonment.
The Chair of the Cuban Commission for Human Rights and Reconciliation, Elizardo Sánchez, a person who is very close to the spirit of social democracy, has said that this death was entirely avoidable and that he considers it to be a murder dressed up as justice. Commissioner, I would like to ask you - as we already know the position of the President-in-Office - if you think, from an ethical and democratic point of view, in response to the deplorable events such as the death of Mr Zapata, and if the Commission thinks, that relations between the European Union and Cuba need to be raised to a higher level and given priority?